COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Paul Douglas Hanks v. Wendy Roy Hanks

Appellate case number:    01-20-00205-CV

Trial court case number: 89979-F

Trial court:              461st District Court of Brazoria County

         This appeal was abated and remanded to the trial court for an evidentiary hearing and order
finding the date that appellant first received actual notice of the default judgment entered against
him on December 9, 2019, or acquired knowledge of the signing of the judgment. A supplemental
clerk’s record and reporter’s record have been filed demonstrating that the hearing was held and
the trial court issued an order finding that appellant “received actual notice or acquired knowledge
on January 8, 2020 of the default judgment entered against him on December 9, 2019.”
Accordingly, we reinstate this appeal on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                Acting individually


Date: ___August 12, 2021____